Citation Nr: 0625708	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-07 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to a rating higher than 40 percent for post-
operative intervertebral disc syndrome (IVDS).

2.	Entitlement to special monthly compensation (SMC) for loss 
of use of                 a creative organ on account of 
impotence due to the veteran's service-connected low back 
disability.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
July 1946 and from September 1950 to September 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Hartford, 
Connecticut, which denied the veteran's claims for a higher 
rating     for post-operative IVDS, for SMC for loss of use 
of a creative organ from impotence due to his service-
connected low back disability, and for a TDIU.

In August 2006, the Board advanced the veteran's case on the 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).

The Board will decide the veteran's claim for a higher rating 
for IVDS -- however, additional development is necessary 
before deciding the claim for SMC for loss of use of a 
creative organ.  There also remains the issue of entitlement 
to a TDIU,     for which he filed a valid notice of 
disagreement (NOD) in response to the denial of this claim, 
although the RO has not sent him a statement of the case 
(SOC) concerning this issue.  While this situation ordinarily 
would warrant a remand to the RO for issuance of an SOC, the 
Board has jurisdiction to consider the additional claim for a 
TDIU in the first instance (as explained below).  But this 
claim also requires still further evidentiary development.  
So the SMC and TDIU claims are being REMANDED to the RO via 
the Appeals Management Center (AMC).  VA will notify the 
veteran if further action is required on his part.







FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran in 
obtaining evidence relevant to the claim for a higher rating 
for IVDS, and has notified him of the evidence needed to 
substantiate this claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence.

2.	Since February 12, 2004, the veteran's post-operative IVDS 
has involved the combined effect of both orthopedic and 
neurologic disorders, such that a separate additional 20 
percent rating is warranted for neurological impairment of 
the left lower extremity (LLE), apart from the 40 percent 
rating already assigned for limitation of motion of the 
lumbosacral spine, i.e., the orthopedic component of his 
disability (in accordance with the first revision of the IVDS 
criteria in effect from September 23, 2002 to September 26, 
2003, and which remains applicable prospectively from that 
time period).  

3.	The relevant medical evidence does not provide a basis for 
a still higher disability rating based upon the severity and 
extent of episodic IVDS symptoms, either under the original 
rating criteria at 38 C.F.R. § 4.71a, DC 5293 
(prior to September 23, 2002) or any subsequent revised 
version of these criteria, according to the frequency of 
incapacitating episodes, at DC 5293 (as in effect 
as of September 23, 2002, and then renumbered as DC 5243, 
effective September 26, 2003).




CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 40 
percent for IVDS based upon the severity and frequency of 
episodic IVDS symptoms, or orthopedic impairment, in and of 
itself.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5010 and 5292         (as in 
effect prior to September 26, 2003), 5237 (since 
September 26, 2003),        and 5293 (as in effect prior to 
and as of September 23, 2002, and then renumbered as DC 5243, 
effective September 26, 2003).

2.	However, a separate 20 percent rating is granted for 
neurological impairment    of the left lower extremity (LLE), 
when evaluating the IVDS based upon the combined orthopedic 
and neurological disorders, since February 12, 2004.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10,  4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5293 (as in effect from September 23, 2002 to 
September 26, 2003), and 4.124a, DC 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required  to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with the foregoing requirements that pertain to 
the content of VCAA notice information provided, the record 
indicates that the RO has issued to the veteran a 
comprehensive November 2002 notice letter, in addition to the     
February 2004 SOC pertaining to his claim.  This 
correspondence placed the veteran on notice with regard to 
the general type of evidence necessary in order     to 
substantiate his claim -- i.e., medical evidence that showed 
his disability had increased in severity, consistent with the 
first elements set forth in the Pelegrini II decision as to 
what will constitute sufficient VCAA notice.  Significantly, 
also,    the February 2004 SOC included a more in-depth 
explanation of the additional evidence necessary to establish 
the higher disability rating sought -- and provided citation 
to and explanation of the former and revised versions of the 
rating criteria for IVDS.  

Per the second and third elements of the Pelegrini II 
analysis, the November 2002 VCAA letter provided an 
explanation as to the mutual obligation between VA,    and 
the veteran himself, to obtain additional evidence and 
information relevant to the disposition of his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183,         186-87 
(2002).  In this respect, that correspondence informed him 
that VA would undertake reasonable efforts to help obtain 
additional evidence such as medical records, employment 
records, and records from Federal agencies.  The RO enclosed 
with this letter copies of VA Form 21-4142 (Authorization and 
Consent to Release of Information), upon which he could 
identify any sources of additional medical evidence which had 
not been obtained.  

While the above-referenced documents effectively satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, there was no reference to the 
specific language of the "fourth element" mentioned above. 
That notwithstanding, the veteran has received sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the November 2002 correspondence did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claim.  The November 2002 VCAA letter 
requested that the veteran inform the RO about any 
additional information or evidence that he wanted it to 
attempt to obtain on his behalf.  So a more generalized 
request with the precise language outlined in            § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.   VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield, 19 Vet. App. at 128, rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 



Furthermore, the above-referenced notice documents, 
admittedly, did not      provide comprehensive notice of the 
full extent of the type of evidence necessary   to establish 
a higher disability rating for the veteran's service-
connected            post-operative IVDS, in accordance with 
the holding in the Dingess/Hartman decision -- but this 
information was nonetheless provided to him through other 
notice documents of record.  Specifically, the February 2004 
SOC set forth in detail the applicable rating criteria for 
the veteran's service-connected back disability -- including 
the relevant diagnostic codes based upon IVDS itself, as well 
as orthopedic and other potential related manifestations of 
his back disorder, and as  set forth under both the former 
and revised versions of those rating criteria.  Also, the 
March 2003 rating decision on appeal included an in-depth 
explanation of the regulatory provisions for the assignment 
of an extraschedular rating (pursuant to 38 C.F.R. § 
3.321(b)(1)), which, while provided in the context of his 
then-pending claim for a TDIU, still effectively placed him 
on notice as to the general requirements to establish a total 
disability rating on this basis, where applicable.  So these 
documents effectively satisfied the requirement for notice 
concerning the disability rating element of his claim.  See 
Dingess/Hartman, 19 Vet. App. at 491 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ... 
To hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) [SOC provisions] 
and 5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").

And with regards to the effective date element of the claim 
under consideration, any lack of VCAA notice as to this 
particular element was nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is partly because the Board is granting a separate 20 
percent rating for the veteran's post-operative IVDS 
condition, and thereby increasing the total amount of 
disability compensation awarded, effectively since February 
12, 2004.  So any failure to provide complete and detailed 
VCAA notice information from this date onward would not have 
any substantial prejudicial effect because he is receiving a 
higher rating, regardless.  And to the extent he is not 
receiving a higher rating prior to that date, because the 
Board will conclude below that the preponderance of the 
evidence is against this portion of his claim, any question      
as to the appropriate effective date to be assigned is 
therefore rendered moot.

Following review of the content of the VCAA notice provided 
to the veteran,       the next relevant consideration with 
regard to the sufficiency of that notice information, is 
whether it was issued to him in a timely manner.  And as 
explained above, VCAA notice will be considered to have been 
timely sent, when provided   in advance of the initial 
adjudication of the claim that is under consideration.       
See Pelegrini II, 18 Vet. App. at 119-20.  In this instance, 
the RO's November 2002 notice letter was provided to the 
veteran before the issuance of the March 2003   rating 
decision that represented the initial denial of the claim on 
appeal for a higher rating for service-connected IVDS.  
Accordingly, the November 2002 VCAA letter may be considered 
to have been timely sent.  See also 38 U.S.C.A. § 5103(a);       
38 C.F.R. § 3.159(b)(1).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's    VA outpatient 
records from the Westhaven VA Medical Center (VAMC).  Also, 
the RO  has arranged for the veteran to undergo numerous VA 
examinations, which when considered together, provided 
relevant findings in sufficient detail to permit the 
comprehensive evaluation of his disability under the 
applicable rating criteria         (both former and revised).  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).        In 
support of his claim, the veteran has submitted an April 2004 
report from a private physician, records of his 
hospitalization at a private facility, and additional VA 
clinical records from November to December 2003.  He has also 
provided several personal statements.  He has not at any 
point requested the opportunity to testify at a hearing in 
support of his claims.  38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As alluded to, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  



When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination,  and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

Through the March 2003 rating decision presently on appeal, 
the RO continued the 40 percent evaluation in effect for the 
veteran's service-connected post-operative IVDS, under 38 
C.F.R. § 4.71a, DC 5293 -- the general rating criteria for 
IVDS.    

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim for increase.  The criteria were 
first revised effective September 23, 2002, codified at 38 
C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).



As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his service-connected lumbar spine 
disability.  First, where IVDS affects a nerve, the 
disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Or, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  Incapacitating episodes are rated 
as follows:  If there are incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks - 
a 10 percent rating is warranted; if at least 2 weeks but 
less than 4 weeks - a 20 percent rating; if at least 4 weeks 
but less than 6 weeks - a 40 percent rating; and if at least 
6 weeks during the past 12 months - a 60 percent rating.  

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (Aug. 22, 2002).  

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  38 C.F.R. § 
4.71a, DC 5243 (2005).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective on September 26, 2003.



The general rating criteria for the spine are:

      Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 

Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2005).



Also relevant for rating purposes is that prior to September 
26, 2003, the previous version of the rating criteria for 
musculoskeletal disabilities of the spine other than IVDS 
included 38 C.F.R. § 4.71a, DC 5292, for limitation of 
motion of the lumbar spine.  That diagnostic code provided 
that a 10 percent rating was warranted for slight limitation 
of motion of the lumbar spine; a 20 percent rating for 
moderate limitation of motion; and a maximum 40 percent 
rating for severe limitation of motion.  Following the 
September 2003 revision in rating criteria, the new 
diagnostic code that pertained to the evaluation of 
lumbosacral strain was included at DC 5237, and that 
disability is to be rated in accordance with the same     
General Rating Formula as is set forth above.     

Pursuant to Supreme Court and Federal Circuit precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If so, VA ordinarily should not apply 
the new provision to the claim; if there are no resulting 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).      See, 
too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-
2000     (Apr. 10, 2000).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.

Hence, for the period prior to September 23, 2002, only the 
old rating criteria        for IVDS may be applied.  
Thereafter, from September 23, 2002 to September 26, 2003, 
the revised criteria for IVDS may also be applied if they are 
more beneficial to the veteran.  And as of September 26, 
2003, the revised general rating criteria for the spine and 
the revised criteria for IVDS may be applied, but again, only 
if they are more beneficial to him.



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

Analysis

The manifestations of the veteran's service-connected IVDS 
disability that necessitate evaluation for rating purposes 
are to be considered in accordance with each relevant version 
of the rating criteria that applies during the pendency of 
his claim for a higher evaluation.  He filed his most recent 
claim for an increased evaluation at the beginning of 
September 2002 -- so the relevant time period   under review 
should commence up to one full year preceding the claim 
(see 38 C.F.R. § 3.400(o)), but no earlier.  Accordingly, the 
version of the rating criteria for IVDS effective prior to 
September 23, 2002, and all subsequent revised versions of 
the rating criteria, will apply in this case.  The changes in 
rating criteria may each be applied no earlier than their 
respective effective dates, but will then continue to apply 
prospectively even following subsequent regulatory revisions.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).
   
Upon application of the pertinent criteria for evaluation of 
IVDS, the conclusion that is eventually warranted is that, as 
of the February 2004 date of the veteran's most recent VA 
examination, a higher disability rating is available 
consisting of a separate additional 20 percent evaluation for 
neurological impairment from IVDS.  This additional rating is 
derived by evaluating his disability according to the 
combined effect of the orthopedic and neurological 
manifestations, the former of which (orthopedic component) is 
properly represented by the 40 percent rating already in 
effect.  This procedure for determining the appropriate 
disability rating, overall, is consistent with the first 
revised version of the criteria for IVDS, changed effective 
September 23, 2002, and which, as mentioned, applies 
prospectively.  See 38 C.F.R. § 4.71a, DC 5293 (in effect 
from September 23, 2002 to September 26, 2003).      

Proceeding with the analysis of the veteran's claim, and with 
due to consideration to the medical evidence which, as 
stated, eventually provides the basis for an increased rating 
from the date of the February 2004 examination, the first 
period of time which must be reviewed since a claim for 
increase was filed, is that prior to September 23, 2002.  
Under the rating criteria then in effect, a higher 60 percent 
evaluation was available for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).  The medical findings then 
extant concerning IVDS were relatively limited, however, and 
primarily consisted of a September 2002 x-ray evaluation 
report from a private hospital describing the clinical 
observations of a degenerative spinal condition, but not 
addressing the extent of symptoms shown.  In any event, 
the most recent other evidence as to the extent of 
symptomatology, a March 2001 examination (too remote to 
provide a contemporaneous portrayal of his disability, but 
still useful with regard to his medical background) also 
showed what may be considered severe symptoms with recurring 
attacks and intermittent relief, indicative of the present 40 
percent rating, but none of the signs associated with the 
aforementioned standard for a 60 percent evaluation.  And 
because the veteran already has been awarded compensation at 
the 40-percent level, the maximum assignable rating for 
limitation of motion of the lumbar spine at DC 5292, no 
higher rating can be assigned due to limited mobility in and 
of itself.

For the next time period under consideration, from the 
September 23, 2002 regulatory revision up until the most 
recent September 26, 2003 revision, the veteran's IVDS may 
now be rated either in accordance with criteria based upon 
the extent of incapacitating episodes -- or in the 
alternative, on the basis of the combined separate ratings 
for chronic orthopedic and neurologic manifestations.   38 
C.F.R. § 4.71a, DC 5293 (2003).  At this point in time, the 
severity of his IVDS disability still did not correspond to 
the assignment of any higher rating pursuant to these revised 
criteria.  Regarding the frequency and severity of any 
incapacitating episodes, on VA examination in December 2002 
he was observed to have experienced, over the prior two to 
three years, intermittent back discomfort without associated 
symptoms indicating radiculopathy.  He did not appear to have 
significant functional disability at that time.  Hence, the 
criteria for a 60 percent rating under the revised DC 5293, 
of incapacitating episodes having occurred at least 6 weeks 
during the past 12 months, are not met.

Also, when evaluating together the orthopedic and 
neurological manifestations shown during the December 2002 
examination, relevant range of motion findings  of the 
lumbosacral spine were not then provided -- even assuming the 
likelihood that limitation of motion remained severe, and 
thus, consistent with a 40 percent rating (at DC 5292) for 
orthopedic disability.  There is nonetheless no separately 
ratable neurological condition since the examiner concluded 
there was no evidence indicating any ongoing lumbosacral 
radiculopathy, or other neurological problem.  Likewise, the 
former rating criteria for IVDS, under the old version of DC 
5293, while still applicable, were not met during this time 
period either in the absence of pronounced IVDS with 
persistent symptoms such as sciatic neuropathy, demonstrable 
muscle spasm, etc.  So for the timeframe up until the most 
recent September 26, 2003 regulatory revision, a 40 percent 
evaluation for IVDS remains the correct disability rating.

Since the date of the veteran's most recent VA examination 
for his service-connected low back disability, however, there 
is sufficient evidence to support a higher rating for the 
IVDS by assigning a distinct 20 percent additional rating for 
the associated neurological impairment affecting his left 
lower extremity.  This additional rating may be assigned 
pursuant to the criteria that were the subject of the initial 
September 2002 revision, and remain applicable 
(notwithstanding even the more recent September 2003 
revision), permitting rating according to the combination of 
orthopedic and neurological disability.  Concerning first, 
the orthopedic component of the veteran's IVDS, during the 
February 2004 examination the extent of mobility of the 
lumbosacral spine consisted of trunk forward bending to 40 
degrees (out of 90 degrees normal); hyperextension to 
10 degrees (out of 30 degrees normal); side bending to 5 
degrees bilaterally (out of 30 degrees normal); and 
rotational movement 25 degrees, left, and 20 degrees, right 
(out of 40 degrees normal).  The examiner did not then take 
into account, however, whether there was any additional loss 
of range of motion attributable to the veteran's complaints 
of pain on motion, flare-ups and weakness (per DeLuca, 8 Vet. 
App. at 204-7, and 38 C.F.R. §§ 4.40, 4.45).  Thus, it is 
likely the lumbosacral range of motion findings would have 
been even more restricted had this additional functional loss 
also been considered.  So the veteran is still entitled to a 
40 percent rating for severely limited motion of the 
lumbosacral spine, under DC 5292 (again, in effect prior to 
September 26, 2003, but which continues to apply on a 
prospective basis).    

Turning to the neurological manifestations of the service-
connected disability         at issue, the veteran reported 
on examination having experienced, in addition to ongoing 
back pain, frequent instances of pain and numbness in his 
left leg.  The February 2004 examiner further observed 
decreased pinprick sensation in the    left L4-5-S1 
dermatome, with decreased deep tendon reflexes symmetrically,       
left thigh atrophy with a circumference of 46-cm (compared to 
48-cm on the right), and reduced muscle strength in the left 
hip.  The examiner diagnosed the veteran as having 
degenerative joint disease of the lumbosacral spine with 
multiple-level disc disease and mild spinal stenosis; the 
examiner further noted some weakness in the proximal muscles 
mentioned, and that this was probably related to the 
veteran's chronic radicular and lumbar spinous stenosis 
conditions.  The examiner further indicated the veteran's 
walking was limited and likely also related to his 
low back disorder.

Aside from this, there are nearly contemporaneous findings of 
record of a similar condition, including an August 2003 
report of the veteran's hospitalization at a private 
facility, indicating he was admitted with pain and numbness 
in his left foot.  The diagnosis provided on discharge was, 
in part, sciatica.  The report of a December 2003 VA 
outpatient neurological evaluation also reflects the clinical 
diagnosis that he experienced a chronic, recurrent LLE 
abnormal sensation, with fat impinging on nerve roots at a 
prior laminectomy site which might contribute to symptoms, 
although without signs of intractable pain, or parasthesia  
or clear radicular signs.    



Based on this information, the Board finds there is objective 
support for a separate 20 percent evaluation for neurological 
disability, under 38 C.F.R. § 4.124a, DC 8520, inasmuch as 
the veteran has moderate incomplete paralysis of the 
sciatic nerve.  This rating is reflective of all relevant 
symptomatology shown above, including, as required in 
evaluating neurological conditions, in proportion to the 
impairment of motor, sensory or any mental function.  See 38 
C.F.R. § 4.124a.  The designation of this condition as 
"moderate" is proportionate to the sensory and muscle 
function components, and includes some additional reports 
showing a significant degree of functional use is retained.   

Accordingly, an additional 20 percent disability rating is 
warranted, as of    February 12, 2004, in view of these 
neurologic symptoms shown to have affected the left lower 
extremity, and as a medical consequence of IVDS.  

There, however, is no potential basis for an even higher 
rating under the applicable diagnostic codes.  This includes 
the previous version of DC 5293 (prior to September 23, 2002) 
for pronounced IVDS, and as well, the most recent version of 
the criteria for IVDS at DC 5243 (since September 26, 2003), 
based on the frequency of incapacitating episodes.  
Furthermore, the veteran could not receive more than a 40 
percent rating solely for the orthopedic component of his 
IVDS under the post-September 26, 2003 standards -- evaluated 
under a General Rating Formula -- in the absence of evidence 
of ankylosis, which has not been shown.  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992), (both indicating that ankylosis is complete 
immobility of the joint - here, in the spine, in a fixed 
position, either favorable or unfavorable).     

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assigning an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected post-
operative IVDS has caused him marked interference with 
employment, meaning above and beyond that contemplated by  
his current schedular rating.  In this respect, his separate 
40 percent (orthopedic) and 20 percent (neurologic) 
disability ratings already take into account that there 
is considerable loss of working time from exacerbations of 
his low back condition.  See 38 C.F.R. § 4.1.  In any event, 
the extent of occupational impairment due entirely to 
service-connected disability will be further addressed in the 
forthcoming development and readjudication of the claim for a 
TDIU.

The veteran's post-operative IVDS condition also has not been 
shown to have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence  of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown,        9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the evidence supports assigning 
a separate 20 percent rating for the neurological impairment 
affecting the LLE, in addition to the 40 percent rating (for 
the orthopedic component of the disability) already in 
effect.  See 38 C.F.R. § 4.3.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 40 percent for post-
operative IVDS, based upon the severity and frequency of 
episodic IVDS symptoms, is denied.  

But a separate additional 20 percent rating is granted for 
neurological impairment of the left lower extremity, 
evaluating the IVDS on the basis of the combined orthopedic 
and neurological impairment from February 12, 2004 onward, 
subject to the laws and regulations governing the payment of 
VA compensation benefits.




REMAND

As indicated, in the March 2003 rating decision presently on 
appeal, the RO denied the veteran's claim for a TDIU, in 
addition to his claims for a higher rating for his IVDS and 
for SMC for loss of use of a creative organ.  Following 
notification of that decision later that month, he submitted 
to the RO an August 2003 statement addressing why he 
disagreed with the RO's decision.  He explained at length the 
physical limitations and symptoms he experiences from the 
IVDS and claimed impotence conditions.  His statement, while 
admittedly not specifically identifying the issues raised, 
nonetheless can reasonably be construed as a valid NOD 
in response to all claims the RO had denied in its March 2003 
decision, including his TDIU claim.  See 38 C.F.R. § 20.201.  
The February 2004 SOC that he received in response to his 
NOD, however, did not mention or otherwise discuss his TDIU 
claim.

In these situations, a remand to the RO generally would be 
required to have the RO issue an SOC on the TDIU claim in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  
But for the reasons discussed below, the Board has 
jurisdiction to consider this additional TDIU claim even 
without the veteran having necessarily perfected an appeal of 
this additional issue by filing a substantive appeal (e.g., a 
VA Form 9 or equivalent statement) in response to the not-
yet-issued SOC.  See 38 C.F.R. § 20.200.

The veteran has indicated on his September 2002 TDIU 
application 
(VA Form 21-8940) that those disabilities which allegedly 
render him unemployable are his low back disorder and a leg 
condition (as noted, attributable at least in part to his low 
back problems).  So the Board may directly consider whether 
he is entitled to a TDIU in this circumstance, inasmuch as 
the TDIU issue has been expressly raised or reasonably 
indicated by the record in connection with his claim for a 
higher rating for his IVDS.  See VAOPGCPREC 6-96 (Aug. 16, 
1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  


The question of TDIU entitlement may be considered a 
component of an appealed increased rating claim only if the 
TDIU claim is based solely on the disability or disabilities 
that are the subject of the increased rating claim.  
VAOPGCPREC 6-96.  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) and Bowling v. Principi, 15 Vet. App. 1 
(2001).

Here, this is indeed the case as the veteran himself has 
explained in his formal TDIU application.  So the Board will 
proceed to address the claims remaining for a TDIU and for 
SMC for loss of use of a creative organ, on their respective 
merits.

Initially, though, the veteran must receive another, more 
comprehensive notice letter advising him of the provisions of 
the VCAA as it pertains to these claims.  This additional 
letter must address the disability rating and effective date 
elements of these claims, as required by a recent precedent 
decision of the Court.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Thus far, the veteran only has been informed through 
a November 2002 notice letter of the additional evidence 
needed to support these claims, as well as whose 
responsibility, VA's or his, it was for obtaining the 
supporting evidence.  See Quartuccio, 16 Vet. App. at 186-87.  
But there has been no mention or discussion of the disability 
rating and effective date elements of these claims, primarily 
since the Court just relatively recently issued its decision 
requiring a discussion of these additional elements in the 
VCAA notice.  So the veteran must be provided an additional 
notice letter that includes a discussion of these specific 
elements.  

Further development of the TDIU claim is also necessary to 
supplement the record.  To meet the schedular requirements 
for a TDIU, the claimant must be considered unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  If there is only one such 
disability, it must be ratable at 60 percent or more, and if 
instead there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more and 
sufficient additional 
service-connected disability to bring the combined rating to 
70 percent  or more.  38 C.F.R. § 4.16(a).  

Following the Board's decision on the veteran's claim for an 
increased rating for his IVDS, he now has separate ratings of 
40 percent for the orthopedic component of this disability 
(based on limitation of motion) and 20 percent for the 
neurologic component affecting his LLE.  He is not presently 
service-connected for any other condition, nor does he allege 
that a condition other than IVDS (and related manifestations) 
led to a state of unemployability.  Under the provisions of 
VA's combined rating table, he has an overall level of 
disability compensation at the 
50-percent level.  So he still does not currently meet the 
threshold minimum percentage rating requirements of § 4.16(a) 
for consideration of a TDIU.  But that said, he may still be 
entitled to this benefit if it is determined the 
circumstances of this case present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards -- i.e., in 
order to warrant a TDIU on an extra-schedular basis.  38 
C.F.R. §§ 3.321(b)(1), 4.16(b).  See, too, Bagwell, 9 Vet. 
App. at 238-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

To date, there is no medical opinion on file specifically 
addressing the veteran's occupational capacity (or lack 
thereof), and whether this is affected to any extent by his 
post-operative IVDS, the condition underlying his TDIU claim.  
Thus, to obtain more conclusive findings in this regard, a 
supplemental opinion must be obtained from the February 2004 
VA examiner to determine whether the veteran should be 
considered unemployable (i.e., incapable of securing or 
maintaining substantially gainful employment) due to his 
IVDS.  In providing this requested opinion, the examiner 
should ensure that only the service-connected IVDS and its 
associated residuals -- such as the neurological impairment 
in the LLE, are considered in evaluating the veteran's 
capacity for substantially gainful employment.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Pertinent to the claim for SMC for loss of use of a creative 
organ, on account of impotence due to service-connected IVDS, 
there remains a significant additional matter that must be 
addressed in conjunction with the claim for SMC as to whether 
the underlying alleged impotence condition should be deemed 
service connected.  

Previously, in an April 1971 rating decision, the RO denied 
the veteran's original claim for prostatitis, with impotence, 
including as secondary to an intervertebral disc condition.  
He was notified of that decision through correspondence sent 
to him one month later.  He then filed an NOD with that 
determination in January 1972, and the RO sent him an SOC the 
following month.  But there is no indication he then filed a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement) to perfect an appeal to the Board.  So the RO's 
April 1971 decision became final and binding on him based on 
the evidence then of record.  See U.S.C.A. § 7105  (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2005).  This, 
in turn, means there must be new and material evidence since 
that decision to reopen this claim  and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108,           
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

More recently, in September 2002 correspondence, the 
veteran's representative raised the issue of entitlement to 
compensation for loss of use of a creative organ secondary to 
the veteran's low back disability.  The RO adjudicated this 
issue as a claim for SMC for loss of use of a creative organ 
(under 38 U.S.C.A. § 1114(k)), clearly a legitimate 
interpretation of the veteran's claim, in the context of how 
it was filed.  Since then, however, the representative has 
indicated that what the veteran actually wants is service-
connected disability compensation for impotence, secondary to 
his IVDS.  See Allen v. Brown, 7 Vet. App. 439 (1995), citing 
to       38 C.F.R. § 3.310(a).  So this question must be 
considered along with his already pending claim for SMC for 
the same claimed condition.  Since, however, there is already 
of record a prior denial of service connection for impotence, 
the appropriate characterization of this claim is whether 
there is new and material evidence to reopen it.  38 C.F.R. 
§ 3.156(a).

Hence, the veteran's petition to reopen the previously denied 
claim for service connection for impotence, to include as 
secondary to his IVDS, must be referred to the RO for 
appropriate development and consideration.  Moreover, 
inasmuch as the eventual determination on his petition to 
reopen, in turn, may have a significant impact upon the 
resolution of his claim already on appeal for SMC for loss of 
use of a creative organ on account of impotence secondary to 
his low back disability), these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  So the petition to reopen that is being 
referred for RO adjudication must be considered together with 
the claim for SMC to avoid piecemeal adjudication of these 
issues with common parameters.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).


Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal for SMC for loss 
of use of a creative organ (due to the 
service-connected low back disability) 
and for a TDIU, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must include an explanation 
of the information or evidence needed 
to establish a disability rating and 
effective date for these claims, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	Obtain all relevant VA outpatient 
treatment records dated since December 
2003 from the West Haven VAMC.  Then 
associate all records received with the 
claims file.



3.	If possible, have the physician who 
examined the veteran in February 2004 
submit an addendum to that evaluation.  
Specifically, the physician is asked to 
again review the relevant evidence in 
this case and provide an opinion with 
regard to whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
his service-connected  post-operative 
IVDS, with associated neurological 
impairment of the LLE.  In offering 
this opinion the examiner must consider 
the degree of interference with 
ordinary activities, including capacity 
for employment, caused solely by the 
veteran's      service-connected back 
disability, as distinguished from any 
nonservice-connected physical 
condition.  Additionally, if it is 
determined the veteran is indeed 
incapable of obtaining or retaining 
substantially gainful employment, the 
examiner should state the approximate 
date of onset of such occupational 
impairment.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from a physician equally 
qualified to make this determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.  It 
is absolutely imperative that the            
VA examiner, whoever designated, has 
access to     and reviews the claims 
folder, including a copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed 
the claims file.

4.	Review the claims file.  If any 
development           is incomplete, 
take corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then conduct all further appropriate 
adjudicative action necessary to 
resolve the veteran's appeal, 
to include the adjudication in the 
first instance of his petition to 
reopen the previously denied claim for 
service connection for impotence 
(including as secondary to his back 
disability).  Also, readjudicate the 
claims remaining on appeal for SMC for 
loss of use of a creative organ on 
account of impotence due to the 
service-connected IVDS, and for a TDIU 
-- with due consideration to the 
outcome of the adjudication of the 
veteran's petition to reopen, and any 
other additional evidence obtained.  If 
the claims on appeal are not granted to 
his satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them time to respond to 
it before returning these claims to the 
Board for further appellate 
consideration.  (Note:  the only two 
issues presently on appeal to the Board 
are the claims for SMC for loss of use 
of a creative organ and for a TDIU; 
thus, if the additional petition to 
reopen the claim for service connection 
for impotence is denied, then the 
veteran will have to perfect an appeal 
to the Board concerning this additional 
claim to obtain appellate review.  
Otherwise, the Board will not have 
jurisdiction to consider this claim.  
See 38 C.F.R. § 20.200 (2005)).

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


